Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-16 are pending.
Claims 16 is rejected herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,319,726 to Anderson in view of GB 2,354,155 to Ryan.

Regarding claim 16, Anderson discloses an apparatus comprising:

an elongated tube (10) comprising a top end and a bottom end;

an interchangeable retention ring comprising a downward extension(11)  that attaches to the top end of the elongated tube at one end; and

an interchangeable base (17, 21-22) comprising a rod (22, 17) that attaches to the bottom end of the elongated tube, and two or more prongs (19, 20) that extend outwards from each side of the rod.

Anderson discloses the invention as shown above in claim 16. Anderson does not expressly discloses a 45-degree elbow extending from an opposite end of the downward extension, and extending laterally in front of the elongated tube from the 45-degree elbow.
Ryan, in the same field of the invention, discloses a support means as an open or closed ring comprising a downward extension that is capable of attaching to the top end of the elongated tube at one end, wherein the ring comprises a 45-degree elbow extending from an opposite end of the downward extension
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to replace the ring of Anderson with the ring of Ryan. The motivation for doing so would be to simplify production means as well as to provide easy for insertion or removal. .

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a retention ring with an elongated tube or rod and an anchor base are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 5570863; US 4497077; US 6575417; GB2331230; GB2214890.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAN LE/Primary Examiner, Art Unit 3632